Case 1:19-cv-00328-TMT-MEH Document 107 Filed 08/05/21 USDC Colorado Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO
                                   Magistrate Judge Michael E. Hegarty

   Civil Action No:          19-cv-328-TMT-MEH                                    Date: August 4, 2021
   Courtroom Deputy:         Christopher Thompson                                 FTR: Courtroom A 501*

    Parties:                                                     Counsel:

    MICHAEL ABBONDANZA, et al.,                                  Courtenay Patterson

         Plaintiff,

    v.

    JASON WEISS, et al.,                                         Franz Hardy
                                                                 Joel Rothman (by video-teleconference)
                                                                 Jason Weiss
         Defendant.

                                          COURTROOM MINUTES
                                          STATUS CONFERENCE

   Court in session:         1:23 p.m.

   Court calls case. Appearances of counsel.

   Discussion held regarding the Plaintiff’s [ECF 97] Motion for Leave to File Second Amended
   Complaint. The Court will enter a recommendation on the motion at a later time.

   Discussion held regarding the progress of the discovery period and any remaining discovery
   disputes. The Court urges the parties to reach out to the Court is any further assistance is needed
   to resolve the issues discussed on the record.

   Court in recess:          1:58 p.m.        Hearing concluded.
   Total in-court time       00:35

   *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
   Litigation Services at (303) 629-8534.
